DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
1
Previously Presented
6-14
New
16-22
Cancelled
2-5, 15



In the claims filed 06/03/2021, instant claims had the status identifiers as listed above. Therefore, claims 1, 6-14 and 16-22 remain for examination and are addressed in this office action.
Claim Objections
Claims 7-14 and 16-22 are objected to because of the following informalities:
Claims 7-14 and 16-22 recite the transitional phrase “contains” while claim 1, the claim they depend upon, recite the transitional phrase “consists essentially of”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Since for examination purposes, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising" (see section titled Claim Rejections - 35 USC § 103 below for explanation), the transitional phrases are deemed to be equivalent. It is suggested that the transitional phrases of the dependent See MPEP § 2111.03..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-14 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
0.1 - 1.0 % molybdenum (Mo), greater than 0 % tungsten (W), molybdenum (Mo) and tungsten (W) in a total amount calculated with the formular (sic) 0.1% < Mo + ½ W ≤ 1.0%”.
However, the instant specification {pp. 5:8-25, 7:29 – 8:12} teaches as follows:
The duplex ferritic austenitic stainless steel according to the invention, having 40-60 volume % ferrite and 40-60 volume % austenite, preferably 45-55 volume % ferrite and 45-55 volume % austenite at the annealed condition, contains in weight % less than 0.07% carbon (C), 0.1-2.0% silicon (Si), 3-5% manganese (Mn), 19-23% chromium (Cr), 1.1-1.9% nickel (Ni), 1.1-3.5% copper (Cu), 0.18-0.30% nitrogen (N), optionally molybdenum (Mo) and/or tungsten (W) in a total amount calculated with the formula (Mo+½W)≦1.0%, optionally 0.001-0.005% boron (B), optionally up to 0.03% of each of cerium (Ce) and/or calcium (Ca), balance being iron (Fe) and evitable impurities…”
Molybdenum (Mo) is an element which can be omitted according to a wide aspect of the composition of the steel, i. e. molybdenum is an optional element in the steel of the invention. Molybdenum, however, together with nitrogen has a favourable synergy effect on the corrosion resistance. In view of the high nitrogen content of the steel, the steel therefore should contain at least 0.1 molybdenum, preferably at least 0.15%. Molybdenum, however, is a strong ferrite former, and it can stabilize sigma-phase in the microstructure of the steel, and it also has a tendency to segregate. Further, molybdenum is an expensive alloy element. From these reasons the molybdenum content is limited to max 1.0%, preferably to max 0.8%, suitably to max 0.65%. An optimal molybdenum content is 015-0.54%. Molybdenum can partly be replaced by the double amount of tungsten (W), which has properties similar to those of molybdenum. The total amount of molybdenum and tungsten is calculated in accordance with the formula (Mo+½W)≦1.0%. In a preferred composition of the steel, however, the steel does not contain more than max 0.5% tungsten.
greater than 0 % tungsten (W)” encompasses a range for tungsten not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-22, instant claims do not recite the units for the range of Mo thereby making it unclear whether it is using the same units as the claims it depends or other units such as atomic%. The units are deemed to be in weight% given the broadest reasonable interpretation in concert with the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
< 0.07				claim 1
≤ 0.2
Si
0.1 – 2.0			claim 1
≤ 0.2
Mn
3 – 5 				claim 1
3.8 – 5.0			claim 11
3.8 – 4.5			claim 12
≤ 10
Cr
19 – 23				claim 1
20 – 22 			claim 7
21 – 22 			claim 8
21.2 – 21.8 			claim 9
15 – 35
Ni
1.1 – 1.9			claim 1
1.35 – 1.9			claim 10
1 – 3
Cu
1.1 – 1.5			claim 1
≤ 4
N
0.18 – 0.30 			claim 1
0.20 – 0.26			claim 13
0.20 – 0.24			claim 14
0.05 – 0.6
Mo, W
Mo: 0.1 – 1.0			claim 1
Mo: 0.1 – 0.8			claim 17
Mo: 0.1 – 0.65			claim 18
Mo: 0.15 – 1.0			claim 19
Mo: 0.15 – 0.8			claim 20
Mo: 0.15 – 0.65			claim 21
Mo: 0.15 – 0.54			claim 22
W: greater than 0		claim 1
W: maximum of 0.5		claim 16
0.1 < Mo + ½ W ≤ 1.0		claim 1
Mo: 4% or less
W: 0 – 2 (US’999)
Mo + ½ W ≤ 1.0 (US’999)
B
optionally 0.001 – 0.005 		claim 1
0.01 or less
Ce and/or Ca
up to 0.03 each of Ce and/or Ca 	claim 1
Ca: 0.01 or less
Fe + impurities
Balance
Balance







Claims 1, 6-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over                    JP 2006-183129 A and its English translation (JP'129), and as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1), and further in view of US 2003/0172999 A1 of Alfonsson (US’999).
Regarding claims 1, 6-14 and 16-22, JP'129 {JP'129 abstract, [0001] – [0048], claims 1-5} teaches a austenitic-ferritic stainless steel having high formability with excellent ductility and deep drawability, wherein it has a 10-85% of volume of the austenite phase to the total steel structure and a method of producing it wherein the steel has an elemental composition wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Cu, N, Mo, B, Ce, Ca) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List above. As the claimed ranges overlap or lie inside ranges prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I. 
With respect to the limitation of 40-60 vol% of ferrite and 40-60 vol% of ferrite, the prior art JP'129 teaches it steel is an austenitic-ferritic stainless steel with 10-85% of volume of the austenite phase to the total steel structure which infers that the ferrite phase would be 15-90% of volume (100 – (10-85%)) meaning that the claimed ranges of ferrite and austenite phases of the instant claim overlap or lie inside ranges provided by the prior art establishing a prima facie case of obviousness. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed phase ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I.
With respect to the term "duplex" in the preamble, NPL'1 teaches {NPL'1 pp. 91 – 107} that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." thereby providing evidence that the steel of JP'129 can be considered "duplex" since it has the two phases of ferrite and austenite, thereby reading on the "duplex ferritic stainless steel" limitation in the preamble of the instant claims.
greater than 0 % tungsten (W)” (claim 1) and “a maximum of 0.5 weight % tungsten (W)” (claim 16), it is noted that the prior art JP'129 is silent regarding W or tungsten. In the same field of endeavor, US 2003/0172999 A1 of Alfonsson (US’999) teaches “[0001] The invention relates to a ferritic-austenitic stainless steel having a microstructure which essentially consists of 35-65 vol-% ferrite and 35-65 vol-% austenite” “[0026] Molybdenum is an element which can be omitted according to a wide aspect of the composition of the steel, i.e. molybdenum is an optional element in the steel of the invention. Molybdenum, however, together with nitrogen has a favourable synergy effect on the corrosion resistance. In view of the high nitrogen content of the steel, the steel therefore should contain at least 0.1% molybdenum, preferably at least 0.15%. Molybdenum, however, is a strong ferrite former, it can stabilize sigma-phase in the microstructure of the steel, and it also has a tendency to segregate. Further, molybdenum is an expensive alloy element. From these reasons the molybdenum content is limited to max 1.0%, preferably to max 0.8%, suitably to max 0.65%. An optimal molybdenum content is 0.15-0.54%. Molybdenum can partly be replaced by the double amount of tungsten, which has properties similar to those of molybdenum. However, at least half of the total amount of Mo+W/2 should consist of molybdenum. In a preferred composition the steel, however, the steel does not contain more than max 0.3 tungsten.” The claimed ranges of W overlap or lie inside ranges disclosed by the prior art US’999. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the austenitic-ferritic stainless steel of JP’129 and add W as suggested by US’999 since molybdenum is an expensive alloy element and W has properties similar to those of molybdenum {US’999 [0026]}. 
With respect to the amended limitation of “molybdenum (Mo) and tungsten (W) in a total amount calculated with the formular (sic) 0.1% < Mo + ½ W ≤ 1.0%”, the prior art JP'129 {[0011]-[0012], 0036], claims 1, 4} teaches that Mo is an element that can be (optionally) added to its steel at an amount of 4% of less by mass. The prior art JP'129 is silent regarding the US’999 teaches “molybdenum content is limited to max 1.0%” and teaches “Mo and/or W in a total amount of max 1.0 (Mo+W/2)” {US’999 abstract, claim 1, [0026]} which means that the claimed ranges of the instant claims overlap or lie inside ranges disclosed by the prior art US’999 as well. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
With respect to the optional components, see “optionally” in front of B, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims does not require to present and are not are deemed to limit the scope of the instant claims. 
eq ,in a range of 20 – 24.5 and Ni equivalent, Nieq, being greater than 10 wherein the chromium and nickel equivalents are calculated using the expressions,                         
                            
                                
                                    C
                                    r
                                
                                
                                    e
                                    q
                                
                            
                             
                            =
                             
                            C
                            r
                             
                            +
                            1.5
                            S
                            i
                            +
                            M
                            o
                            +
                            2
                            T
                            i
                            +
                            0.5
                            N
                            b
                             
                        
                    and                         
                            
                                
                                    N
                                    i
                                
                                
                                    e
                                    q
                                
                            
                             
                            =
                             
                            N
                            i
                             
                            +
                            0.5
                            M
                            n
                            +
                            30
                            (
                            C
                            +
                            N
                            )
                            +
                            0.5
                            (
                            C
                            u
                            +
                            C
                            o
                            )
                        
                    . However, as the prior art discloses a composition range that overlaps the composition of the instant claim, the ranges of values for formulaic expression of the instant claims would also overlap or lie inside the ranges provided by the prior art. Using the ranges of the elements provided in the prior art, the ranges of Chromium equivalent Creq and Ni equivalent Nieq are 15-45.07 and 2.5-34 respectively meaning that the he claimed ranges of the formulaic expression of the instant claim overlap or lie inside ranges provided by the prior art rendering a prima facie case of obviousness. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I. In addition, a proof of the concept, a steel comprising, in weight%, Cr: 21.5, Si: 0.15, Mo: 0.2, Ti: 0, Nb: 0, Ni: 1.7, Mn: 3.9, C: 0.04, N: 0.22, Cu: 1.5 and Co: 0 (a composition that would be part of the prior art) satisfies the claimed values of the formulaic expressions with values of 21.9 and 12.2 Chromium equivalent and Ni equivalent respectively.  In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
a)"the critical pitting temperature (CPT) is" a1) 13.4-18.19°C as claimed in instant Claim 1, and a2) 14.5-17.7°C as claimed in instant Claim 6. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of JP'129 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel and a substantially similar microstructure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
It is noted that instant claim 1 recite the transitional phrase “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, for examination purposes, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional See MPEP § 2111.03. It is noted that the reference alloy may contain elements that are not explicitly claimed in the instant claims. However, the usage of the alloy as disclosed is fitting as prior art since the instant claims recite the transitional phrase, "comprising". See MPEP § 2111.03.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1 and 6-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references in view of the amendment of the claims requiring the presence of tungsten .
Regarding the arguments directed at the criticality of the claimed range of 1.1 – 1.5 weight% of Cu, Applicant's arguments have been fully considered but they are not persuasive.
It is noted that the instant claimed range is a retreated range from the original claimed range of 1.1 – 3.5 weight% copper. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II The data shown in the specification varies multiple variables (see Table 1) and therefore the criticality of the claimed range cannot be determined from the data presented.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733